DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                           RITA ANN ORTIZ,
                              Appellant,

                                     v.

                               GERALD ORTIZ,
                                  Appellee.

                                No. 4D22-624

                          [November 23, 2022]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Martin County; Brett M. Waronicki, Judge; L.T. Case No.
432019DR000917DRAXMX.

   Michael J. Hogsten, Palm City, for appellant.

   No appearance for appellee.

PER CURIAM.

   Affirmed.

CIKLIN, LEVINE and KUNTZ, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.